By the Court.

Lumpkin, J.
delivering the opinion.
A motion is made to dismiss the writ of error in this case, upon the grounds : 1st. Because the brief of the testimony is not embodied in the bill of exceptions.
[1.] It is not necessary that this should be done. Carey, Assignee, &c. vs. Giles, Receiver, (10 Ga. R. 1.) The testimony referred to in the objection are copies of certain interrogatories, which were read on the trial of the cause in the Court *496below. They are appended to the bill of exceptions, and referred to as exhibits, “ marked A, B, and C, and certified by the presiding Judge.” On each of the exhibits thus attached, is the name of “ William C. Perkins, J. S. C. S. W. C.” officially endorsed by himself. This is sufficient evidence of the identity of these documents.
2dly and 3dly. Because it does not appear by the Clerk’s certificate, or in any other way, that the bill of exceptions, writ of error, citation and notice, were filed in the Clerk’s office within the time prescribed by law; or that they ever were filed in said office.
It appears by an inspection of the record, that the bill of exceptions was certified and signed by the presiding Judge on the 30th day of May, 1853 ; and that the bill of exceptions, writ of error, citation and notice, were all duly filed in the Clerk’s office of the Superior Court of Lee County, on the 3d day of June, 1853.
Motion refused.